Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                               September 04, 2014

The Court of Appeals hereby passes the following order:

A14A2239. BRAD DUNN v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

      This case began as a dispossessory proceeding in magistrate court. After an
adverse ruling, defendant Brad Dunn appealed the magistrate court’s decision to the
superior court. The superior court entered an order granting Federal National
Mortgage Association’s motion to dismiss the appeal. Dunn has appealed that order
directly to this Court.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Dunn was required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). His failure to do so deprives us of jurisdiction over this appeal, which is
hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                       09/04/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.